Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17, in the reply filed on March 19, 2021, is acknowledged.  The traversal is on the ground(s) that no serious burden on the Office, if restriction were not required, has been shown.  
This is not found persuasive because the inventions are independent and distinct in that the method of stabilizing a catalyst, as claimed in Invention I, is independent and distinct from a catalyst (Invention II), from a process for producing acrylonitrile (Invention III), and from a method of stabilizing a catalyst (Invention IV), wherein the stabilization involves an optional reaction.
Further, the process for stabilizing a catalyst as recited in Invention I does not appear to result in or employ the catalyst of Invention II, nor is said process an integral part of a process of producing acrylonitrile, as recited in Invention III.
For these reasons, the requirement is still deemed proper and is therefore made FINAL.

Claims 18-20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected antimony-containing ammoxidation catalyst composition (claim 18), to a nonelected process for producing acrylonitrile (claim 19), and to a nonelected process for stabilizing an antimony-containing catalyst (claim 20), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 19, 2021.
Claims 1-17 are presently under consideration by the Examiner.

Withdrawal of Election of Species
	The election of species referred to in the previous Restriction Requirement (“…claims directed to the following patentably distinct species as can be seen on page 16 of the specification”) has been withdrawn, as the Applicants’ claims in their present form, and in their entirety, do not recite or refer to a catalyst as disclosed on page 16 of the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:    
In line 3 of claim 1, the phrase “ammoxidation catalyst to a reactor” should be amended to recite “ammoxidation catalyst to a fluidized bed reactor” to ensure claim continuity; see, for example, line 4 of claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite because the phrase “adding comprises mixing replenishing the antimony ammoxidation catalyst” is unclear.  It cannot be determined if the addition of the antimony-containing compound is performed by mixing said compound with the antimony ammoxidation catalyst, or if the mixing of said compound results in the antimony ammoxidation catalyst being replenished.
Claim 15 is indefinite because the phrase “effective amount of a molybdenum-containing compound” lacks functional language. The term “effective amount” is indefinite where no functional language has been associated with the term.  Ex parte Story, 169 U.S.P.Q. 494 (PO BdPatApp Ex parte Dobson, 165 U.S.P.Q. 29 (PO BdPatApp 1969); In re Fuetterer, 138 U.S.P.Q. 217 (CCPA 1963); In re Fredricksen, 102 U.S.P.Q. 35 (CCPA 1954).  
The test for definiteness of the term “effective” is whether those skilled in the art would be able to determine from the disclosure what values would be effective.  In re Mattison, 184 U.S.P.Q. 484 (CCPA 1975).

Allowable Subject Matter
Claims 1-10, 12-14, 16, and 17 are allowed.
Claims 11 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed method for stabilizing an antimony ammoxidation catalyst, wherein said antimony ammoxidation catalyst is provided to a reactor, in which propylene is reacted with ammonia and oxygen in the presence of the antimony ammoxidation catalyst to form a crude acrylonitrile product, and an amount of an antimony-containing compound is added to the antimony ammoxidation 
While ammoxidation catalysts comprising antimony are known in the art, treatment of said catalysts with an antimony-containing compound to maintain the catalyst conversion and selectivity thereof is not known in the art.
Exemplary prior art includes:
Suresh et al. (U. S. Patent No. 4,855,275), which teaches the regeneration of a Mo/Sb-containing catalyst with boron;
Johnson et al. (U. S. Patent Nos. 4,933,095 and 4,954,467), which teach the employment of antimony compounds as passivating agents added to catalytic cracking catalysts that do not contain antimony; see, for example, col. 2, line 43 to col. 3, line 7 of '095;
Johnson et al. (U. S. Patent No. 3,711,422), which teaches the addition of an antimony-containing compound to molecular sieve zeolitic-modified Si/Al hydrocarbon cracking catalyst, followed by subjecting the catalyst to a regeneration cycle, and testing the regeneration catalyst for activity (Examples);
Innes et al. (U. S. Patent No. 4,222,899), which teaches the regeneration of an antimony-containing catalyst by contact with air after ammoxidation (col. 6, lines 55-57);

Callahan et al. (U. S. Patent No. 3,472,892), which teaches an ammoxidation process, wherein a substantial portion of excess ammonia adsorbed onto catalyst (col. 4, lines 49-73); and 
Sasaki et al. (U. S. Patent No. 4,757,038), which teaches the regeneration of an antimony-containing catalyst with a solid Mo component (col. 5, line 29 to col. 7, line 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        July 23, 2021